t c memo united_states tax_court douglas arthur royster petitioner v commissioner of internal revenue respondent docket no filed date douglas arthur royster pro_se brenda m fitzgerald for respondent memorandum findings_of_fact and opinion wells judge respondent determined the following deficiencies in petitioner’s federal income taxes and accuracy- related penalties for the following tax years penalty year deficiency sec_6662 dollar_figure big_number big_number -- dollar_figure we must decide the following issues whether petitioner is entitled pursuant to sec_162 and sec_274 to deductions for car and truck expenses claimed on schedules c profit or loss from business for mileage driven during the tax years in issue whether petitioner failed to report net taxable gain from the sale of real_property received during tax_year whether petitioner is entitled to a capital_loss_carryover for tax_year whether petitioner’s gross_income should be increased for a state tax_refund interest_income and retirement income he received during tax_year and whether petitioner is liable for the accuracy-related_penalties pursuant to sec_6662 for tax years and 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code code as amended for the years in issue amounts are rounded to the nearest dollar petitioner claimed net_operating_loss carryovers for tax years and self-employment_tax deductions for tax years and and an earned_income_credit for the net_operating_loss carryovers self-employment taxes and their corresponding deduction and the earned_income_credit are mechanical calculations that depend on the court’s resolution of the issues discussed herein respondent’s determinations in the notice_of_deficiency include such calculations based upon the continued findings_of_fact some of the facts and certain exhibits have been stipulated by the parties the parties’ stipulations of fact are incorporated in this opinion by reference and are so found at the time he filed his petition petitioner resided in georgia during petitioner sold real_property pincite speese drive hiawassee georgia real_property for dollar_figure according to his settlement statement at the time he purchased the real_property in petitioner had a basis of dollar_figure in the real_property during the years in issue petitioner was self-employed in the business of selling merchandise to retailers for resale to their customers in connection with his business petitioner drove to his customers’ places of business in georgia south carolina north carolina and virginia petitioner did not have a dedicated vehicle for his business travel but rather used several vehicles for both business and personal_use petitioner owned at least two vehicles during the years in issue but he was unable to substantiate the number of vehicles he owned during each year in issue petitioner kept a log of his travel log each day petitioner noted in his log the continued other determinations respondent made in the notice_of_deficiency beginning and ending mileage but did not note each place he stopped or the business_purpose of the stop for tax_year petitioner claimed a deduction for big_number miles on his federal_income_tax return however the log for business purposes for that year was lost for tax_year petitioner claimed on his return a deduction for big_number miles for business purposes however the log for that year totals big_number miles for tax_year petitioner claimed on his return a deduction for big_number miles for business purposes which is the same total miles in his log for that year opinion generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer has the burden of proving it incorrect rule a 290_us_111 we first address the issue of whether petitioner is entitled pursuant to sec_162 and sec_274 to deductions for mileage on his schedules c for the years in issue petitioner contends that he substantiated his mileage deductions through hi sec_2petitioner does not contend that sec_7491 should apply to shift the burden_of_proof to respondent nor did he establish that it should apply to the instant case logs respondent contends that petitioner’s logs do not meet the strict substantiation requirements of sec_274 deductions are a matter of legislative grace and taxpayers bear the burden of proving their entitlement to the deductions claimed 503_us_79 sec_162 allows a deduction from income for all ordinary and necessary expenses for carrying_on_a_trade_or_business during the taxable_year sec_162 a deduction is not allowed for any listed_property unless the taxpayer properly substantiates the amount of such expense the time and place of the travel and the business_purpose sec_274 sec_280f includes as listed_property any passenger_automobile generally automobile expenses must be disallowed in full unless the taxpayer satisfies the strict substantiation requirements of sec_274 50_tc_823 affd per curiam 412_f2d_201 2d cir larson v commissioner tcmemo_2008_187 sec_1_274-5t temporary income_tax regs fed reg date 3petitioner deducted amounts for car and truck expenses based on the standard mileage rates pursuant to sec_1 g income_tax regs for the standard mileage rate wa sec_36 cents per mile revproc_2002_61 sec_5 2002_2_cb_616 for the standard mileage rate wa sec_37 cents per mile revproc_2003_76 sec_5 2003_2_cb_924 from jan to date the standard mileage rate wa sec_40 cents per mile revproc_2004_64 sec_5 2004_2_cb_898 from sept to date the standard mileage rate wa sec_48 cents per mile announcement 2005_2_cb_714 taxpayers may substantiate their mileage either by adequate_records or by sufficient evidence that corroborates the taxpayer’s own statement sec_274 to satisfy the adequate_records requirement a taxpayer must maintain records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use larson v commissioner supra sec_1_274-5t temporary income_tax regs fed reg date a contemporaneous log is not required but corroborative evidence used to support a taxpayer’s reconstruction of the elements of the expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record larson v commissioner supra sec_1_274-5t temporary income_tax regs fed reg date in the absence of adequate_records a taxpayer may alternatively establish an element by his own statement whether written or oral containing specific information in detail as to such element and by other corroborative evidence sufficient to establish such element larson v commissioner supra sec_1_274-5t temporary income_tax regs fed reg date if a factual basis exists to do so the court may in some instances approximate an allowable expense bearing heavily against the taxpayer who failed to maintain adequate_records 39_f2d_540 2d cir however sec_274 specifically precludes the deduction of automobile expenses on the basis of an approximation or a taxpayer’s uncorroborated testimony sanford v commissioner supra pincite larson v commissioner supra for tax_year we conclude that petitioner has not offered sufficient proof of his mileage petitioner testified that his mileage logs for his tax_year were kept but had been lost petitioner offered a random sampling of invoices to corroborate his mileage however as sec_274 requires a specific showing of time place of travel and business_purpose we are not persuaded that such evidence rises to the level of credibility of a contemporaneous record see larson v commissioner supra sec_1_274-5t temporary income_tax regs supra consequently petitioner has not met the requirements for deducting the claimed mileage accordingly we sustain respondent’s deficiency determination disallowing the deduction for car and truck expenses petitioner claimed for tax_year for tax_year petitioner offered a log purporting to show that he drove a total of big_number miles in connection with his business we note that petitioner claimed fewer miles on his schedule c for than those recorded in his log but offered no explanation of the difference for petitioner offered a log similar to that offered in the total mileage of big_number from the log matches the total mileage claimed on petitioner’s schedule c for tax_year petitioner’s logs contain entries for only the beginning and ending odometer reading of the vehicle for each day the logs do not contain any entries regarding the business_purpose of the trips or the destination of each trip as required by sec_274 the logs also indicate that petitioner drove multiple vehicles during tax years and however petitioner was unable to verify how many vehicles he used for business during tax years and and how much of his mileage was personal accordingly we conclude that the logs do not adequately substantiate petitioner’s car and truck expenses for tax years and petitioner also offered a bookkeeping record and invoices for tax years and the invoices are a sampling of the total invoices for the respective tax_year we conclude that the bookkeeping record and invoices fail to meet the strict requirements of sec_274 see larson v commissioner supra sec_1_274-5t temporary income_tax regs supra additionally petitioner offered his testimony regarding the mileage expenses petitioner’s testimony however was vague unspecific and unpersuasive as to the business_purpose of the respective trips moreover sec_274 specifically precludes the allowance of automobile expenses on the basis of an approximation or a taxpayer’s uncorroborated testimony larson v commissioner tcmemo_2008_187 petitioner’s testimony was not sufficiently corroborated to be persuasive consequently we sustain respondent’s denial of petitioner’s deductions for car and truck expenses for tax years and we next turn to the issue of petitioner’s income from capital_gains respondent contends that petitioner failed to include dollar_figure of income from capital_gains received in and claimed an improper capital_loss_carryover for tax_year petitioner stipulated that he realized gross_income of dollar_figure from the sale of real_property in tax_year petitioner’s settlement statement from when he purchased the real_property in issue provides a basis of dollar_figure petitioner has the burden of proving that respondent’s determination was incorrect see rule a welch v helvering u s pincite petitioner did not include the dollar_figure gain from the sale of the real_property in his gross_income for tax_year and has not presented any evidence or argument regarding that amount petitioner therefore has failed to meet his burden_of_proof accordingly we sustain respondent’s determination of a 4neither petitioner nor respondent has presented evidence that petitioner’s basis in the real_property should be any amount other than the amount of the purchase_price shown on the settlement statement deficiency with respect to the capital_gain income from the sale of real_property in on his return petitioner claimed a net_capital_gain of dollar_figure after deducting both short-term and long-term_capital_losses respondent disallowed dollar_figure of capital losses increasing petitioner’s income for tax_year by dollar_figure petitioner bears the burden of proving that respondent’s determination was incorrect see rule a welch v helvering supra pincite petitioner presented no evidence or argument regarding the issue and therefore has failed to meet his burden_of_proof accordingly we hold that petitioner has failed to meet his burden and we sustain respondent’s deficiency determination regarding petitioner’s income from capital_gains for tax_year as to the issue of whether petitioner’s gross_income for tax_year should be increased for a state_income_tax refund interest_income and retirement income of dollar_figure dollar_figure and dollar_figure respectively petitioner bears the burden of proving that respondent’s determination was incorrect see rule a welch v helvering supra pincite petitioner failed to present any evidence or argument on such issue and therefore fails to meet his burden_of_proof accordingly we sustain respondent’s deficiency determinations regarding the state_income_tax refund interest_income and retirement income petitioner received in tax_year lastly we turn to the issue of whether petitioner is liable for accuracy-related_penalties for tax years and pursuant to sec_6662 taxpayers are subject_to a 20-percent penalty for any underpayment which is attributable to among other things negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax sec_6662 and b and new phoenix sunrise corp subs v commissioner t c slip op pincite negligence includes any failure to make a reasonable attempt to comply with the provisions of the code sec_6662 see 85_tc_934 negligence is lack of due care or failure to do what a reasonably prudent person would do under the circumstances ‘negligence’ also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs for individual taxpayers there is a substantial_understatement_of_income_tax if the amount of the understatement for the tax_year exceeds the greater of percent of the amount required to be shown on the return or dollar_figure sec_6662 pursuant to sec_7491 the commissioner generally bears the burden of production for any penalty but the taxpayer bears the ultimate burden_of_proof 116_tc_438 the accuracy-related_penalty does not apply to any part of an underpayment_of_tax if it is shown that the taxpayer acted with reasonable_cause and in good_faith sec_6664 this determination is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1 b income_tax regs taxpayers bear the burden of proving that they had reasonable_cause and acted in good_faith see higbee v commissioner supra pincite dollander v commissioner tcmemo_2009_187 respondent contends that petitioner is liable for an accuracy-related_penalty on account of negligence or disregard of rules or regulations for tax years and alternatively respondent contends that petitioner’s understatement for tax_year was a substantial_understatement the record establishes that respondent has met his burden of production petitioner has failed to meet his burden of proving that he was not negligent or that he acted with reasonable_cause and in good_faith as discussed above petitioner’s mileage logs are not adequate_records for his car or truck expenses claimed on schedules c furthermore petitioner was not able to provide sufficient additional evidence to meet the strict substantiation requirements of sec_274 or to prove that he did not receive the unreported income items for his tax_year accordingly we hold that petitioner is liable for the accuracy- related penalties determined for tax years and the court has considered all other arguments made by the parties and to the extent we have not addressed them herein we consider them moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent 5because we hold petitioner liable for the accuracy-related_penalty for his tax_year on account of negligence or disregard of rules and regulations we do not need to reach respondent’s alternative argument that petitioner substantially understated his income_tax
